DETAILED ACTION
This action is in response to the RCE dated 22 October 2021 which incorporates the amendment dated 27 August 2021.  Claims 1-3, 5, 6, 8, 9, 11 and 16 are amended.  No claims have been added or cancelled.  Claims 1-19 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0111384 A1) in view of Watkins et al. (US Marvit et al. (US 2005/0212767 A1) and further in view of Hanyu (US 2009/0160765 A1).

As for independent claim 1, Kim teaches a method comprising:
acquiring information about a space status change of a terminal [(e.g. see Kim paragraph 0042 and Fig. 1 numeral 301) ”The controller 24 determines whether the device is inclined (tilted) such that one side is lower than the other side in step 301”].
by acquiring a direction of a space status movement change and an amplitude of the space status movement change of the terminal, wherein the direction of the space status movement change of the terminal comprises a leftward movement change or a rightward movement change, and the amplitude of the space status movement change comprises a leftward movement amplitude or a rightward movement amplitude of the terminal [(e.g. see Kim paragraphs 0028, 0042 and Figs. 4A, 4C) ”The inclination sensor 23 detects a tilt of the touch screen portable device 10, and reports the detected tilt to the controller 24. According to the tilt provided from the inclination sensor 23, the controller 24 identifies that device 10 is inclined, i.e., is in a tilted state, or, if device 10 is in a non-tilted state. For example, if the tilt exceeds a threshold, the controller 24 recognizes that the device is in the tilted state. With this recognition, controller 24 can also recognize whether the tilted state is a right side tilt ((right side is lower ].
determining whether an extent of the space status change of the terminal falls within a preset range according to the information about the space status change [(e.g. see Kim paragraph 0042) ”As described above, if a tilt provided from the inclination sensor 23 exceeds a threshold, the controller 24 identifies that the device is tilted”
determining an operation mode of the terminal when the extent of the space status change of the terminal falls within the preset range, wherein the operation mode comprises a first operation mode or a second operation mode, the first operation mode facilitates an operation on an operable element in an operation interface of the terminal with the left hand, and the second operation mode facilitates an operation on an operable element in an operation interface of the terminal with the right hand [(e.g. see Kim paragraphs 0044, 0045 and Fig. 3 numeral 303) ”the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected … When "Right-Handed" is determined, the controller 24 controls the display of icons such that the icons are arranged lopsidedly to the right side of the touch screen in step 307. Further, when "Left-Handed" is determined, the controller 24 provides control such that the icons are arranged lopsidedly to the left side of the touch screen in step 309”].
presenting the operable element in the operation interface of the terminal according to the determined operation mode [(e.g. see Kim paragraphs 0040, 0045 and Fig. 3 numerals 307, 309) ”when the device is held in the right hand and the user desires to manipulate icons via his/her thumb, the icons are preferably arranged in the right side, that is a side close in distance to the thumb of the right hand. On the contrary, when the device is held ].

Kim does not specifically teach the leftward movement change indicates that the terminal moves laterally towards the left hand side of a user of the terminal when the screen of the terminal faces the user of the terminal, and the rightward movement change indicates the terminal moves laterally towards the right hand side of the user of the terminal when the screen of the terminal faces the user of the terminal.  However, in the same field of invention, Watkins teaches:
the leftward movement change indicates that the terminal moves laterally towards the left hand side of a user of the terminal when the screen of the terminal faces the user of the terminal, and the rightward movement change indicates the terminal moves laterally towards the right hand side of the user of the terminal when the screen of the terminal faces the user of the terminal [(e.g. see Watkins paragraph 0047 and Fig. 4) ”Referring now to FIG. 4, examples of linear motion along x-axis 305 will now be described. Mobile device 301 is shown being moved sideways ].  Examiner notes that, as depicted in Fig. 4, moving the entire device laterally along the x-axis triggers a command for the position of the displayed elements on the interface to be updated.
Therefore, considering the teachings of Kim and Watkins, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the leftward movement change indicates that the terminal moves laterally towards the left hand side of a user of the terminal when the screen of the terminal faces the user of the terminal, and the rightward movement change indicates the terminal moves laterally towards the right hand side of the user of the terminal when 

Kim and Watkins do not specifically teach when the amplitude of the space status movement change exceeds a preset movement amplitude threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride.  However, in the same field of invention, Marvit teaches:
when the amplitude of the space status movement change exceeds a preset movement amplitude threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride [(e.g. see Marvit paragraphs 0133, 0157-0160) ”increasing a motion activation threshold behavior of box 241n may be implemented when a handheld device's environment comprises being in a car or train where bumpiness may require a greater movement threshold for a user's motion input to register as an intended input … Noise thresholds are the magnitude of motion of the device that must be detected in order to be considered intended motion input (e.g., an intended gesture) of the user. For example, if noise thresholds are set low, then minimal motion of the device may be considered by the device as motion input. However, if noise ].
Therefore, considering the teachings of Kim, Watkins and Marvit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add when the amplitude of the space status movement change exceeds a preset movement amplitude threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride, as taught by Marvit, to the teachings of Kim and Watkins because setting a higher motion threshold allows minimal movements (i.e. noise) resulting from external forces (e.g. car travelling along a bumpy road) to be ignored which allows only user-intended motion to be registered as input (e.g. see Marvit paragraphs 0159, 0160).

Kim, Watkins and Marvit do not specifically teach and an average amplitude of unconscious shaking of a hand operating the terminal.  However, in the same field of invention, Hanyu teaches:
and an average amplitude of unconscious shaking of a hand operating the terminal [(e.g. see Hanyu paragraphs 0008, 0040, 0041) ”The acceleration determining section 503 has a function of determining whether or not the PC 100 is shaken intentionally by the operator. The acceleration information digitized by the acceleration converting section 502 contains the information acquired by the operator's unconscious shaking of the PC 100. Since such operation indicated by such information was not intended originally, the information should not be reflected in the operation of the PC 100. For this purpose, when a numerical value indicating that the acceleration in excess of a certain value is applied, i.e., the operator shook intentionally this equipment is detected, the PC 100 of the present embodiment determines that the operator operates this equipment … the acceleration determining section 503 determines whether or not the instruction on the operation was given, based on a threshold value provided to the detected acceleration].  Marvit already defines the setting of dynamic movement noise thresholds (e.g. high or low) before registering the movement of the device as intended input.  Marvit specifically discusses a “bumpy road” scenario, but does not explicitly describe 
Therefore, considering the teachings of Kim, Watkins, Marvit and Hanyu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add and an average amplitude of unconscious shaking of a hand operating the terminal, as taught by Hanyu, to the teachings of Kim, Watkins and Marvit because it reduces the malfunction of the device based on undesirable and non-intentional movement (e.g. see Hanyu paragraphs 0008, 0040).

As for dependent claim 2, Kim, Watkins, Marvit and Hanyu teach the method as described in claim 1 and Kim further teaches:
wherein determining the operation mode of the terminal when the extent of the space status change of the terminal falls within the preset range comprises: determining the operation mode by using a direction of the space status change of the terminal acquired according to the information about the space status change when the extent of the space status change of the terminal falls within the preset range [(e.g. see Kim paragraph 0024) ”detects an inclination (i.e., a tilt) of the device using the sensor. For example, if a degree of tilt detected by the sensor exceeds a threshold, a controller within device 10 recognizes that the device has become inclined, i.e., has entered a tilted state, and controls the display accordingly, as will be described”].

As for dependent claim 3, Kim, Watkins, Marvit and Hanyu teach the method as described in claim 2 and Kim further teaches:
determining whether the extent of the space status change of the terminal falls within the preset range according to the information about the space status change comprises: when the amplitude of the space status movement change falls within a preset amplitude change range, determining that the extent of the space status change of the terminal falls within the preset range [(e.g. see Kim paragraphs 0024, 0028) ”detects an inclination (i.e., a tilt) of the device using the sensor. For example, if a degree of tilt detected by the sensor exceeds a threshold, a controller within device 10 recognizes that the device has become inclined, i.e., has entered a tilted state, and controls the display accordingly, as will be described … identifies that device 10 is inclined, i.e., is in a tilted state, or, if device 10 is in a non-tilted state. For example, if the tilt exceeds a threshold, the controller 24 recognizes that the device is in the tilted state”].
determining the operation mode by using a direction of the space status change of the terminal acquired according to the information about the space status change when the extent of the space status change of the terminal falls within the preset range comprises: determining that the operation mode is the first operation mode when the extent of the space status change of the terminal falls within the preset range and the direction of the space status movement change  ”by using the tilt provided from the inclination sensor 23, the controller 24 identifies that the device 10 is inclined such that one side is lower than the other side, and controls the display of icons to be arranged lopsidedly … If the device is tilted as determined in step 301 and the device is set to a default Ambidextrous option, which is indicated by path 320, the process proceeds to step 305. At step 305, the controller 24 provides control such that icons are arranged lopsidedly to one side lower than the other side (corresponding to the Ambidextrous I option discussed above) … When "Right-Handed" is determined, the controller 24 controls the display of icons such that the icons are arranged lopsidedly to the right side of the touch screen in step 307. Further, when "Left-Handed" is determined, the controller 24 provides control such that the icons are arranged lopsidedly to the left side of the touch screen in step 309”].

claim 4, Kim, Watkins, Marvit and Hanyu teach the method as described in claim 2 and Kim further teaches:
wherein the preset range excludes a specific sensitive area [(e.g. see Kim paragraph 0042) ”The controller 24 determines whether the device is inclined (tilted) such that one side is lower than the other side in step 301. As described above, if a tilt provided from the inclination sensor 23 exceeds a threshold, the controller 24 identifies that the device is tilted. Accordingly, the controller 24 identifies a tilted state of the device 10 as one in which the right side is lower than the left side, or vice versa. Controller 24 identifies the device state as non-tilted if the tilt is less than the threshold, in which no rearrangement of icons takes place (i.e., the NO result in step 301)”].  Examiner notes that the values below the threshold evaluate to “No,” therefore, that range of values is excluded by the system based on the threshold.

As for dependent claim 5, Kim, Watkins, Marvit and Hanyu teach the method as described in claim 1 and Kim further teaches:
wherein determining the operation mode of the terminal when the extent of the space status change of the terminal falls within the preset range comprises: determining the operation mode by acquiring current information about a left-hand operation or a right-hand operation on the terminal when the extent of the space status change of the terminal falls within the preset range [(e.g. see Kim  ”The controller 24 determines whether the device is inclined (tilted) such that one side is lower than the other side in step 301. As described above, if a tilt provided from the inclination sensor 23 exceeds a threshold, the controller 24 identifies that the device is tilted … If a tilt is detected at step 301 and the device is not set to a default Ambidextrous setting, the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected”].

As for dependent claim 8, Kim, Watkins, Marvit and Hanyu teach the method as described in claim 1 and Kim further teaches:
wherein that the first operation mode facilitates the operation on the operable element in the operation interface of the terminal with the left hand, and the second operation mode facilitates the operation on the operable element in the operation interface of the terminal with the right hand comprises: the operable element in the operation interface is closer to a left edge of the display interface in the first operation mode than in the second operation mode; and the operable element in the operation interface is closer to a right edge of the display interface in the second operation mode than in the first operation mode [(e.g. see Kim paragraphs 0040, 0044 and Fig. 4A) ”the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected … when ].  Examiner notes that Fig 4A depicts the icons moving closer to the determined side for the hand.

As for dependent claim 9, Kim, Watkins, Marvit and Hanyu teach the method as described in claim 1 and Kim further teaches:
wherein that the first operation mode facilitates the operation on an operable element in the operation interface of the terminal with the left hand, and the second operation mode facilitates the operation on the operable element in an operation interface of the terminal with the right hand comprises: the operable element on the operation interface is adjacent to a left edge of the display interface of the terminal in the first operation mode; and the operable element on the operation interface is adjacent to a right edge of the display interface of the terminal in the second operation mode [(e.g. see Kim paragraphs 0040, 0044, 0057, 0058 and Figs. 7 and 8) ”the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected … when the device is held in the right hand and the user desires ].  Examiner notes that Figs. 7 and 8 depict the menus being rearranged adjacent to the determined side for the hand.

As for dependent claim 10, Kim, Watkins, Marvit and Hanyu teach the method as described in claim 1 and Kim further teaches:
wherein the operable element in the operation interface comprises a virtual keyboard, one or a plurality of keys on the virtual keyboard, a menu, or a dialog box [(e.g. see Kim paragraphs 0049, 0057, 0058 and Figs. 4A, 7 and 8) ”FIGS. 4A-4D illustrate touch screens in which icons are arranged lopsidedly … FIG. 7 illustrates rearranging a display of a status indication bar … FIG. 8 illustrates rearranging a display of a virtual keypad on a touch screen”].

As for independent claim 11, Kim, Watkins, Marvit and Hanyu teach a device.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 12, Kim, Watkins, Marvit and Hanyu teach the device as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 13, Kim, Watkins, Marvit and Hanyu teach the device as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 14, Kim, Watkins, Marvit and Hanyu teach the device as described in claim 12; further, claim 14 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 15, Kim, Watkins, Marvit and Hanyu teach the device as described in claim 11; further, claim 15 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 18, Kim, Watkins, Marvit and Hanyu teach the device as described in claim 11; further, claim 18 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

claim 19, Kim, Watkins, Marvit and Hanyu teach the device as described in claim 11; further, claim 19 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Claim 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0111384 A1) in view of Han et al. (US 2010/0321312 A1) and further in view of Marvit et al. (US 2005/0212767 A1) and further in view of Hanyu (US 2009/0160765 A1).

As for independent claim 6, Kim teaches a method comprising:
wherein the operation mode comprises a first operation mode or a second operation mode, the operation mode facilitates an operation on an operable element in an operation interface of the terminal with the left hand, and the second operation mode facilitates an operation on an operable element in an operation interface of the terminal with the right hand [(e.g. see Kim paragraphs 0044, 0045 and Fig. 3 numeral 303) ”the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected … When "Right-Handed" is determined, the controller 24 controls the display of icons such that the icons are arranged lopsidedly to the right side of the touch screen in step 307. Further, when "Left-Handed" is determined, the controller 24 provides control such that the icons are ].
determining the operation mode by acquiring current information about a left-hand operation or a right-hand operation on the terminal when the extent of the space status change of the terminal falls within the preset range by acquiring a current operation mode of the terminal, wherein the current operation mode comprises a first operation mode or a second operation mode; determining that the operation mode is the second operation mode when the extent of the space status change of the terminal falls within the preset range and the acquired current operation mode is the first operation mode; and determining that the operation mode is the first operation mode when the extent of the space status change of the terminal falls within the preset range and the acquired current operation mode is the second operation mode [(e.g. see Kim paragraphs 0044, 0045 and Fig. 3 numeral 303) ”the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected … When "Right-Handed" is determined, the controller 24 controls the display of icons such that the icons are arranged lopsidedly to the right side of the touch screen in step 307. Further, when "Left-Handed" is determined, the controller 24 provides control such that the icons are arranged lopsidedly to the left side of the touch screen in step 309”
presenting the operable element in the operation interface of the terminal according to the determined operation mode [(e.g. see Kim paragraphs 0040, 0045 and Fig. 3 numerals 307, 309) ”when the device is held in the right hand and the user desires to manipulate icons via his/her thumb, the icons are preferably arranged in the right side, that is a side close in distance to the thumb of the right hand. On the contrary, when the device is held in the left hand, the icons are preferably arranged in the left side, that is a side close in distance to the thumb of the left hand … When "Right-Handed" is determined, the controller 24 controls the display of icons such that the icons are arranged lopsidedly to the right side of the touch screen in step 307. Further, when "Left-Handed" is determined, the controller 24 provides control such that the icons are arranged lopsidedly to the left side of the touch screen in step 309”].

Kim does not specifically teach acquiring information about a space status change of a terminal by determining a shake frequency of the terminal or determining whether an extent of the space status change of the terminal falls within a preset range according to the information about the space status change by determining that the extent of the space status change of the terminal falls within the preset range when the shake frequency of the terminal falls within a preset frequency change range.  However, in the same field of invention, Han teaches:
acquiring information about a space status change of a terminal by determining a shake frequency of the terminal [(e.g. see Han paragraphs 0133, 0136) ”The terminal shaking detection sensor detects the shaking frequency of the terminal 100 to generate a shaking detection signal … the terminal shaking detection sensor detects the shaking of the terminal only within a predetermined time”].  Examiner notes that the shaking frequency of the terminal is determined within the predetermined time period.
determining whether an extent of the space status change of the terminal falls within a preset range according to the information about the space status change by determining that the extent of the space status change of the terminal falls within the preset range when the shake frequency of the terminal falls within a preset frequency change range [(e.g. see Han paragraphs 0010, 0133-0137) ”the shaking frequency is identified as a shaking frequency in a case the terminal goes beyond a predetermined position change range, whereby an error can be reduced in which a little shaking of the terminal is identified as the shaking frequency … outputting an output signal based on the detected shaking comprises zooming-in or zooming-out the image data based on the detected shaking frequency … in a case the terminal is shaken twice within a predetermined time after the zoom-in icon 400 is touched, the controller 180 enlarges the image data three times and displays the three times enlarged image data … In a case the terminal is ].  Examiner notes that different shaking frequencies trigger different changes to elements displayed on the interface.
Therefore, considering the teachings of Kim and Han, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add acquiring information about a space status change of a terminal by determining a shake frequency of the terminal or determining whether an extent of the space status change of the terminal falls within a preset range according to the information about the space status change by determining that the extent of the space status change of the terminal falls within the preset range when the shake frequency of the terminal falls within a preset frequency change range, as taught by Han, to the teachings of Kim because monitoring a shaking frequency of the device allows different functions to be easily activated by a user (e.g. see Han paragraph 0174).

Kim and Han do not specifically teach when the extent of the space status change exceeds a preset frequency change range threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride.  However, in the same field of invention, Marvit teaches:
when the extent of the space status change exceeds a preset frequency change range threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride [(e.g. see Marvit paragraphs 0133, 0157-0160) ”increasing a motion activation ].


Kim, Han and Marvit do not specifically teach and an average amplitude of unconscious shaking of a hand operating a terminal.  However, in the same field of invention, Hanyu teaches:
and an average amplitude of unconscious shaking of a hand operating a terminal [(e.g. see Hanyu paragraphs 0008, 0040, 0041) ”The acceleration determining section 503 has a function of determining whether or not the PC 100 is shaken intentionally by the operator. The acceleration information digitized by the acceleration converting section 502 contains the information acquired by the operator's unconscious shaking of the PC 100. Since such operation indicated by such information was not intended originally, the information should not be reflected in the operation of the PC 100. For this purpose, when a numerical value indicating that the ].  Marvit already defines the setting of dynamic movement noise thresholds (e.g. high or low) before registering the movement of the device as intended input.  Marvit specifically discusses a “bumpy road” scenario, but does not explicitly describe “unconscious shaking.”  Hanyu resolves this by showing the filtering out of unconscious shaking by requiring movement above a threshold value.
Therefore, considering the teachings of Kim, Han, Marvit and Hanyu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add and an average amplitude of unconscious shaking of a hand operating a terminal, as taught by Hanyu, to the teachings of Kim, Han and Marvit because it reduces the malfunction of the device based on undesirable and non-intentional movement (e.g. see Hanyu paragraphs 0008, 0040).

As for dependent claim 7, Kim, Han, Marvit and Hanyu teach the method as described in claim 6 and Kim further teaches:
acquiring holding position information, wherein the holding position information comprises left-hand holding or right-hand holding [(e.g. see Kim paragraphs  ”For instance, a right handed user may pre-set the rearrangement direction … the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected”].
determining that the operation mode is the second operation mode when the extent of the space status change of the terminal falls within the preset range and the holding information is the right-hand holding; and determining that the operation mode is the first operation mode when the extent of the space status change of the terminal falls within the preset range and the holding information is the left-hand holding [(e.g. see Kim paragraphs 0044, 0045 and Fig. 3 numeral 303) ”the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected … When "Right-Handed" is determined, the controller 24 controls the display of icons such that the icons are arranged lopsidedly to the right side of the touch screen in step 307. Further, when "Left-Handed" is determined, the controller 24 provides control such that the icons are arranged lopsidedly to the left side of the touch screen in step 309”].

claim 16, Kim, Han, Marvit and Hanyu teach a device.  Claim 16 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 17, Kim, Han, Marvit and Hanyu teach the device as described in claim 15; further, claim 17 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Response to Arguments
Applicant's arguments, filed 22 October 2021, have been fully considered but they are not persuasive.

Applicant argues that [“Marvit fails to teach or suggest determining whether an extent of the space status change of the terminal falls within a preset range based on an average amplitude of terminal shaking on a bumpy ride” (Page 12).].

Examiner respectfully disagrees.  Marvit teaches when the amplitude of the space status movement change exceeds a preset movement amplitude threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride in paragraphs 0133, 0157-0160 of Marvit’s disclosure [“for example, a user is travelling in a car on a bumpy road, the user may desired to set the noise threshold higher so that when the device moves as a result of bumps in the road then such movement may not be considered by the device to be intended motion input … noise ”].  One of ordinary skill in the art, namely a software developer, would recognize that the motion activation threshold for gestures is increased based on the user traveling in a bumpy car such that greater movement is required for the motion to register as intended motion.  Thus, the combination adequately teaches applicant’s claimed limitation.  Moreover, if a user is on a bumpy ride using their phone then it stands to reason that their hand is already unconsciously shaking.  However, newly cited Hanyu explicitly shows the filtering out of unconscious movement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2014/0354527 A1 issued to Chen et al. on 04 December 2014.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g. filtering out unintentional tremors and vibrations from the gesture input model).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174